USDC IN/ND case 1:20-cv-00037-HAB-SLC document 50 filed 05/21/20 page 1 of 3



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA


LIGTEL COMMUNICATIONS, INC.,

                             Plaintiff,

                      v.
                                                           Case No. 1:20-cv-00037-HAB-SLC
BAICELLS TECHNOLOGIES INC.;
BAICELLS TECHNOLOGIES NORTH AMERICA
INC.,

                             Defendants.

                                    NOTICE OF APPEAL

       PLEASE TAKE NOTICE that Plaintiff LigTel Communications, Inc. hereby appeals to

the United States Court of Appeals for the Seventh Circuit from the order (Dkt. 43) filed on April

21, 2020 and entered on April 22, 2020, denying Plaintiff’s motion for a preliminary injunction.




                                                1
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 50 filed 05/21/20 page 2 of 3


Dated: May 21, 2020                      Respectfully submitted,

                                         /s/ Gabriel K. Gillett

                                         Samuel L. Feder (admitted pro hac vice)
                                         Jenner & Block LLP
                                         1099 New York Avenue, NW, Suite 900
                                         Washington, DC 20001
                                         (202) 639-6000

                                         Michael J. Nelson
                                         Gabriel K. Gillett (admitted pro hac vice)
                                         Leigh J. Jahnig (admitted pro hac vice)
                                         Jenner & Block LLP
                                         353 N. Clark Street
                                         Chicago, IL 60654
                                         (312) 222-9350

                                         Attorneys for Plaintiff
                                         LigTel Communications, Inc.




                                     2
USDC IN/ND case 1:20-cv-00037-HAB-SLC document 50 filed 05/21/20 page 3 of 3


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2020, I caused the foregoing document, along with the

accompanying declarations and exhibits, to be filed electronically with the Clerk of the Court using

the CM/ECF system, which sent a notification to all counsel of record.



DATED: May 21, 2020

                                                     /s/ Gabriel K. Gillett




                                                 3
